                                                                               FILED
                                                            U.S. DISTRICT COURT
                        IN THE UNITED STATES DISTRICT COURT     AUGUSTA DIV.

                       FOR THE SOUTHERN DISTRICT OF GEORGIZQIS OCT 15 PH 3*- 09
                                   DUBLIN DIVISION
                                                                      CLERK.          ^
                                                                           SO. O'ife i- Ui bA.
ISMAEL LOPEZ GODINEZ,

              Petitioner,

       V.                                                CV 318-074


JOHN BRETZ, Atlanta Assistant Field Offiee
Direetor for Stewart Detention Center;
BILL SPIVEY, Warden, Stewart Detention
Center; JEH JOHNSON, Seeretary, United
States Department of Homeland Security; and
JEFF SESSIONS, Attorney General, United
States Department of Justice,

               Respondents.


                                         ORDER




       Petitioner, an inmate at Stewart Detention Center in Lumpkin, Georgia, filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 in this Court challenging

his continued detention without bond by Immigration and Customs Enforcement pending a

final order of removal. (Doc. no. 1.) Stewart Detention Center is located in the Middle

District of Georgia.

       "[MJotions made pursuant to § 2241 must be brought 'only in the district court for the

district in which the inmate is incarcerated.'" United States v. Kinsey, 393 F. App'x 663,

664 (11th Cir. 2010)(quoting Fernandez v. United States. 941 F.2d 1488, 1495 (11th Cir.
1991)). This Court follows the practice of transferring § 2241 petitions to the district of the
petitioner's incarceration. See, e.g.. Fox v. United States. CV 417-196, 2017 WL 6596605,
*1 (S.D. Ga. Oct. 20, 2017)('"Section 2241 petitions may be brought only in the district
court for the district in which the inmate is incarcerated.'")(quoting Fernandez. 941 F.2d at

1495); Williams V. Rivera. CV 411-301, 2011 WL 7005735, *1 (S.D. Ga. Dec. 12, 2011).

Therefore, the Court ORDERS the transfer of this action to the United States District Court

for the Middle District of Georgia and DIRECTS the Clerk to forward the file to that

District.


       SO ORDERED this            day of October,^18, at Augusta^Geo^a.



                                           UNITED        TES DISTRICT JUDGE
